Title: To George Washington from Jonathan Trumbull, Sr., 21 June 1782
From: Trumbull, Jonathan, Sr.
To: Washington, George


                  
                     Sir
                     Lebanon 21st June 1782
                  
                  The Friends and relatives of the Naval prisoners now in New–York
                     are extreamly solicitous to afford them relief, by sending them Money; or
                     effecting their Exchange—There are more than One hundred British Prisoners in
                     the Prisonship at New London, among them are four or five Commanders—I
                     understood by Mr Aaron Olmstead that the Commissary General of Prisoners was
                     going into New–York to negotiate the affairs concerning prisoners—and probably
                     may be returned before this time—The Relief of such as are in such cruel
                     Captivity is anxiously wished for.
                  The concerned in this State are very desirous that Liberty may be
                     granted to negotiate for the Prisoners belonging here in a seperate manner—Your Excellency will be pleased to direct concerning the sending a Flag from
                     hence for Exchange—The enclosed application to me of this day will shew the
                     Anxiety of the memorialists for them selves & for others—They are
                     directed to send some person of their designating, to know your pleasure, and
                     find what is done by the Commissary General of Prisoners—and to return with
                     Your Answer—Youl will please to direct the bearer in his mode of conduct to
                     send Money to our prisoners, or to go with it if needful. I am, with every
                     Sentiment of Sincere Esteem and Regard Your Excellency’s Most Obedient very
                     Hble Servant
                  
                     Jonth; Trumbull
                     
                  
                Enclosure
                                    
                     
                        Lebanon 21st June 1782
                     
                     To His Exclency the Governor of the State of Connecticut and
                        the Honle the Councill of Safety now Sitting in Lebanon—the Petition of
                        Ames White Enoch Smith & Aaron Olmsted most humbly Sheweth.
                     that your Petitioners at the Riquest of the Suffering
                        Prisioners in New York would beg leave to Represent to your honors—that
                        there are now a Considerable number of British navel
                        Prisioners in this State, and that there are also a
                        number of the Inhabitants of this State, now Prisioners with the British, at
                        New York, Confin’d on Board their Prison Ships and Else Where and that their
                        Close Confinement, and the Season of the Year, has Renderd them very
                        unhealthy many of whom are already Sick, and a Number Dayly Dying—Your
                        Petitioners further beg leave most Earnestly to request your honors if
                        Consistant with the Good of the United States, and of this State, to
                        Contrive some way to Effect an Exchange of Prisioners
                        Belonging to this State, or any thing your Honors in Your Great Wisdom shall
                        think Best as your Petitioners in Duty Bound shall every pray
                     
                        Enoch Smith
                        Ames White
                        Aaron Olmsted
                        
                     
                  
                  
               